Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
                    , 2006, by and between Hercules Offshore, Inc., a Delaware
corporation (the “Company”), and                     , an individual resident of
the State of                      (“Indemnitee”).

RECITALS

WHEREAS, it is essential to the Company and its mission to retain and attract as
directors the most capable persons available;

WHEREAS, Indemnitee is a director of the Company;

WHEREAS, both the Company and Indemnitee recognize the risk of litigation and
other claims that are asserted against directors of companies operating in the
public arena in today’s environment, and the attendant costs of defending even
wholly frivolous claims;

WHEREAS, the Certificate of Incorporation and Bylaws of the Company provide
certain indemnification rights to the directors of the Company, and its
directors have relied on this assurance of indemnification, as provided by
Delaware law;

WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, and of the Certificate of
Incorporation and Bylaws of the Company, and the vagaries of public policy, are
too uncertain to provide the directors of the Company with adequate or reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed as a result of
performing their duties in good faith for the Company;

WHEREAS, Article V of the Certificate of Incorporation of the Company provides
that the indemnification rights provided to directors thereunder are
specifically not exclusive of other rights to which those indemnified thereunder
may be entitled under applicable law, the Certificate of Incorporation or Bylaws
of the Company, any agreement, a vote of stockholders or directors or otherwise,
and, thus, does not limit the extent to which the Company may indemnify persons
serving as its directors (among others);

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and
Indemnitee in lieu thereof, the board of directors of the Company (the “Board of
Directors”) has determined that this Agreement is not only reasonable and
prudent but necessary to promote and ensure the best interests of the Company
and its stockholders;

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director of the Company, free from undue concern for unpredictable,
inappropriate or unreasonable legal risks and personal liabilities by reason of
his acting in good faith in the performance of his duty to the Company; and
Indemnitee desires to serve, or to continue to serve (provided that he is
furnished the indemnity provided for hereinafter), in such capacity; and



--------------------------------------------------------------------------------

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, the increasing difficulty in obtaining and
maintaining satisfactory insurance coverage, and Indemnitee’s reliance on
assurance of indemnification, the Company wishes to provide in this Agreement
for the indemnification of and the advancing of expenses to Indemnitee to the
fullest extent permitted by Delaware law (whether partial or complete) and as
set forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and Indemnitee’s continuing to serve as a director
of the Company, the parties hereto agree as follows:

1. Certain Definitions. The following capitalized terms used in this Agreement
shall be construed to have the meanings set forth or referenced below.

“Change of Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(1) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company or (D) any acquisition by any entity pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (iii) of
this definition; or

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
equity of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity, resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Incumbent
Board, providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than a liquidation or dissolution in
connection with a transaction to which subsection (iii) applies.

“Corporate Status” describes the status of Indemnitee as a director, Officer,
employee, agent or fiduciary of the Company or of any other corporation,
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise that Indemnitee is or was serving at
the request of the Company.

“Court” means the Court of Chancery of the State of Delaware or any other court
of competent jurisdiction.

“Expenses” shall include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.



--------------------------------------------------------------------------------

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

“Matter” is a claim, a material issue or a substantial request for relief.

“Officer” means the president, the treasurer, the secretary, and each vice
president of the Company and any other corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other enterprise for which such person is or was serving in such position at the
request of the Company (and all variants of the preceding positions such as
assistant treasurer, assistant secretary, senior vice president, and similar
modifications), in each case elected or appointed pursuant to proper corporate
authority, and each other person designated by the President of the Company from
time to time as constituting an “Officer.”

“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 to enforce his rights under
this Agreement.

2. Basic Indemnification Arrangement.

(a) The Company shall indemnify and hold Indemnitee harmless from and against
any and all losses, liabilities, claims, damages and, subject to Section 2(b),
Expenses, whatsoever arising out of any event or occurrence related to the fact
that the Indemnitee is or was a director of the Company or is or was serving in
another Corporate Status, provided the Indemnittee was acting in good faith and
in a manner the person reasonably believes to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, had no
reasonable cause to believe the person’s conduct was unlawful.

(b) If the Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If the Indemnitee is not wholly successful
in such Proceeding but is successful, on the merits or otherwise, as to any
Matter in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf relating
to such Matter. The termination of any Matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
Matter. To the extent that the Indemnitee is, by reason of his Corporate Status,
a witness in any Proceeding, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. To obtain indemnification, the Indemnitee shall submit to the
Corporate Secretary of the Company a written claim or request. Such written
claim or request shall contain sufficient information to reasonably inform the
Company about the nature and extent of the indemnification or advance sought by
the Indemnitee.



--------------------------------------------------------------------------------

3. Advances. In the event of any threatened or pending Proceeding in which the
Indemnitee is a party or is involved and that may give rise to a right of
indemnification under this Agreement, following written request to the Company
by the Indemnitee, the Company shall promptly pay to the Indemnitee amounts to
cover Expenses reasonably incurred by Indemnitee in such Proceeding in advance
of its final disposition upon the receipt by the Company of (i) a written
undertaking in the form of Exhibit A hereto executed by or on behalf of the
Indemnitee and (ii) satisfactory evidence as to the amount of such Expenses.

4. Repayment of Advances or Other Expenses. The Indemnitee agrees that the
Indemnitee shall reimburse the Company for all Expenses paid by the Company in
defending any Proceeding against the Indemnitee in the event and only to the
extent that it shall be determined pursuant to the provisions of this Agreement
or by final judgment or other final adjudication under the provisions of any
applicable law that the Indemnitee is not entitled to be indemnified by the
Company for such Expenses.

5. Determination of Entitlement; No Change of Control. If there has been no
Change of Control at the time the request for indemnification is submitted, the
Indemnitee’s entitlement to indemnification shall be determined in accordance
with Section 145(d) of the Delaware General Corporation Law. If entitlement to
indemnification is to be determined by an Independent Counsel, the Company shall
furnish notice to the Indemnitee within ten days after receipt of the request
for indemnification, specifying the identity and address of Independent Counsel.
The Indemnitee may, within 14 days after receipt of such written notice of
selection, deliver to the Company a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of Independent Counsel and the objection
shall set forth with particularity the factual basis for such assertion. If
there is an objection to the selection of Independent Counsel, either the
Company or the Indemnitee may petition the Court for a determination that the
objection is without a reasonable basis and/or for the appointment of
Independent Counsel selected by the Court.

6. Determination of Entitlement; Change in Control. If there has been a Change
of Control at the time the request for indemnification is submitted, the
Indemnitee’s entitlement to indemnification shall be determined in a written
opinion by the Independent Counsel selected by the Indemnitee. The Indemnitee
shall give the Company written notice advising of the identity and address of
the Independent Counsel so selected. The Company may, within seven days after
receipt of such written notice of selection, deliver to the Indemnitee a written
objection to such selection. The Indemnitee may, within five days after the
receipt of such objection from the Company, submit the name of another
Independent Counsel and the Company may, within seven days after receipt of such
written notice of selection, deliver to the Indemnitee a written objection to
such selection. Any objections referred to in this Section 6 may be asserted
only on the ground that the Independent Counsel so selected does not meet the
requirements of an Independent Counsel, and such objection shall set forth with
particularity the factual basis for such assertion. The Indemnitee may petition
the Court for a determination that the Company’s objection to the first and/or
second selection of Independent Counsel is without a reasonable basis and/or for
the appointment as Independent Counsel of a person selected by the Court.

7. Procedures of Independent Counsel. If a Change of Control shall have occurred
before the request for indemnification is sent by the Indemnitee, the Indemnitee
shall be



--------------------------------------------------------------------------------

presumed (except as otherwise expressly provided in this Agreement) to be
entitled to indemnification upon submission of a request for indemnification in
accordance with Section 2(b), and thereafter the Company shall have the burden
of proof to overcome the presumption in reaching a determination contrary to the
presumption. The presumption shall be used by the Independent Counsel as a basis
for a determination of entitlement to indemnification unless the Company
provides information sufficient to overcome such presumption by clear and
convincing evidence or the investigation, review and analysis of the Independent
Counsel convinces him by clear and convincing evidence that the presumption
should not apply.

Except in the event that the determination of entitlement to indemnification is
to be made by the Independent Counsel, if the person or persons empowered under
Sections 5 or 6 to determine entitlement to indemnification shall not have made
and furnished to the Indemnitee in writing a determination within 60 days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and the
Indemnitee shall be entitled to such indemnification unless the Indemnitee
knowingly misrepresented a material fact in connection with the request for
indemnification or such indemnification is prohibited by applicable law. The
termination of any Proceeding or of any Matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner that
he reasonably believed to be in or not opposed to the best interests of the
Company, or with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that his conduct was unlawful. A person who acted in
good faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan of the Company shall
be deemed to have acted in a manner not opposed to the best interests of the
Company.

For purposes of any determination hereunder, a person shall be deemed to have
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
Proceeding, to have had no reasonable cause to believe his conduct was unlawful,
if his action is based on the records or books of account of the Company or
another enterprise or on information supplied to him by the Officers of the
Company or another enterprise in the course of their duties or on the advice of
legal counsel for the Company or another enterprise or on information or records
given or reports made to the Company or another enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or another enterprise. The term “another
enterprise” as used in this Section shall mean any other corporation or any
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise of which such person is or was serving
at the request of the Company as a director, Officer, employee or agent. The
provisions of this paragraph shall not be deemed to be exclusive or to limit in
any way the circumstances in which an Indemnitee may be deemed to have met the
applicable standards of conduct for determining entitlement to rights under this
Agreement.

8. Independent Counsel Expenses. The Company shall pay any and all reasonable
fees and expenses of the Independent Counsel incurred acting pursuant to this
Agreement and in any Proceeding to which it is a party or witness in respect of
its investigation and written report and shall pay all reasonable fees and
expenses incident to the procedures in which such



--------------------------------------------------------------------------------

Independent Counsel was selected or appointed. No Independent Counsel may serve
if a timely objection has been made to his selection until a court has
determined that such objection is without a reasonable basis.

9. Repayment of Advances or Other Expenses. The Indemnitee agrees that the
Indemnitee shall reimburse the Company for all Expenses paid by the Company in
defending any Proceeding against the Indemnitee in the event and only to the
extent that it shall be determined pursuant to the provisions of this Agreement
or by final judgment or other final adjudication under the provisions of any
applicable law that the Indemnitee is not entitled to be indemnified by the
Company for such Expenses.

10. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the losses,
liabilities, claims, damages and Expenses but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

11. Adjudication. In the event that (i) a determination is made pursuant to
Sections 5 or 6 that the Indemnitee is not entitled to indemnification under
this Agreement; (ii) advancement of Expenses is not timely made pursuant to
Section 3; (iii) the Independent Counsel has not made and delivered a written
opinion determining the request for indemnification (A) within 90 days after
being appointed by the Court, (B) within 90 days after objections to his
selection have been overruled by the Court or (C) within 90 days after the time
for the Company or the Indemnitee to object to his selection; or (iv) payment of
indemnification is not made within five days after a determination of
entitlement to indemnification has been made or deemed to have been made
pursuant to Sections 5, 6 or 7, the Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses. In the event that a determination shall have been made
that the Indemnitee is not entitled to indemnification, any judicial proceeding
or arbitration commenced pursuant to this Section 11 shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. If a Change of Control shall have
occurred, in any judicial proceeding commenced pursuant to this Section 11, the
Company shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be. If a
determination shall have been made or deemed to have been made that the
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 11,
or otherwise, unless the Indemnitee knowingly misrepresented a material fact in
connection with the request for indemnification, or such indemnification is
prohibited by applicable law.

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such proceeding that the Company is bound by all provisions of this Agreement.
In the event that the Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses actually
and reasonably incurred by him in such judicial adjudication, but only if he
prevails therein. If it shall be determined in such



--------------------------------------------------------------------------------

judicial adjudication that the Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Expenses
incurred by the Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

12. Participation by the Company. With respect to any such Proceeding as to
which the Indemnitee notifies the Company of the commencement thereof, (a) the
Company will be entitled to participate therein at its own expense and
(b) except as otherwise provided below, to the extent that it may wish, the
Company (jointly with any other indemnifying party similarly notified) will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee. After receipt of notice from the Company to the Indemnitee of
the Company’s election so to assume the defense thereof, the Company will not be
liable to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below. The
Indemnitee shall have the right to employ his own counsel in such Proceeding,
but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of the defense thereof shall be at the expense of the
Indemnitee unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there is a conflict of interest between the Company and the Indemnitee in
the conduct of the defense of such action or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of counsel employed by the Indemnitee shall be
subject to indemnification pursuant to the terms of this Agreement; provided
that the Company shall not be entitled to assume the defense of any Proceeding
brought in the name of or on behalf of the Company or as to which the Indemnitee
shall have made the conclusion provided for in clause (ii) of this sentence. The
Company shall not be liable to indemnify the Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent, which consent shall not be unreasonably withheld. The Company
shall not settle any action or claim in any manner that would impose any
limitation or unindemnified penalty on the Indemnitee without the Indemnitee’s
written consent, which consent shall not be unreasonably withheld.

13. No Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Independent Counsel to have made a determination as
to whether Indemnitee has met any particular standard or conduct or had any
particular belief, or an actual determination by the Independent Counsel that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

14. Nonexclusivity; Subsequent Change in Law. The rights of indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the



--------------------------------------------------------------------------------

Certificate of Incorporation, the Bylaws, any other agreement, a vote of
stockholders or a resolution of directors or otherwise. The provisions of this
Agreement shall continue as to an Indemnitee whose Corporate Status has ceased
for any reason and shall inure to the benefit of his heirs, executors and
administrators. To the extent that a change in Delaware law (whether by statute
or judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Certificate of Incorporation, Bylaws or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.

15. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director.

16. Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all actions
reasonably requested by the Company to secure such rights, including the
execution of such documents necessary to enable the Company to bring suit to
enforce such rights.

18. Certain Actions for Which Indemnification Is Not Provided. Notwithstanding
any other provision of this Agreement, no person shall be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any Matter therein, (i) brought or made by such person
against the Company or (ii) in which final judgment is rendered against
Indemnitee for an accounting of profits made from the purchase and sale or the
sale and purchase by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the U.S. Securities Exchange Act of 1934, as
amended, or similar provisions of any national, state, provincial or local
statute.

19. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under the Certificate of Incorporation or any insurance policy, contract,
agreement, Bylaw or otherwise) of the amounts otherwise indemnifiable hereunder.

20. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director of the Company.



--------------------------------------------------------------------------------

21. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby; and, to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable to the
fullest extent permitted by Delaware law.

22. Effective Date. This Agreement shall be effective as of the date hereof and
shall apply to any claim for indemnification by the Indemnitee on or after such
date.

23. Exclusive Jurisdiction; Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such jurisdiction without
giving effect to the principles of conflicts of laws. The Company and Indemnitee
agree that all disputes in any way relating to or arising under this Agreement,
including, without limitation, any action for advancement of Expenses or
indemnification, shall be litigated, if at all, exclusively in the courts of
Delaware, and, if necessary, the corresponding appellate courts. The Company and
Indemnitee expressly submit themselves to the personal jurisdiction of such
courts for the purposes of resolving any dispute relating to or arising under
this Agreement.

24. Injunctive Relief. The parties hereto agree that Indemnitee may enforce this
Agreement by seeking specific performance hereof, without any necessity of
showing irreparable harm or posting a bond, which requirements are hereby
waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled.

25. No Right to Re-Nomination. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be re-nominated as a director of the
Company.

26. Notices. Any notice or other communication required or permitted to be given
or made to the Company or Indemnitee pursuant to this Agreement shall be given
or made in writing by depositing the same in the United States mail, with
postage thereon prepaid, addressed to the person to whom such notice or
communication is directed at the address of such person on the records of the
Company, and such notice or communication shall be deemed given or made at the
time when the same shall be so deposited in the United States mail. Any such
notice or communication to the Company shall be addressed to the Secretary of
the Company.

27. Contractual Rights. The right to be indemnified or to receive advancement of
Expenses under this Agreement (i) is a contract right based upon good and
valuable consideration, pursuant to which Indemnitee may sue, (ii) is and is
intended to be retroactive and shall be available as to events occurring prior
to the date of this Agreement and (iii) shall continue after any rescission or
restrictive modification of this Agreement as to events occurring prior thereto.

28. No Assignment. This Agreement shall not be assignable by either party
without the consent of the other.

[Signatures appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

COMPANY:

HERCULES OFFSHORE, INC.

a Delaware corporation

By:  

 

Name:   James W. Noe Title:  

Vice President, General Counsel, Chief

Compliance Officer & Secretary

INDEMNITEE:

 

 

Name:  

 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

                    , 20    

Hercules Offshore, Inc.

11 Greenway Plaza, Suite 2950

Houston, Texas 77046

 

  Re: Indemnity Agreement

Ladies and Gentlemen:

Reference is made to Section 3 of the Indemnity Agreement dated as of
                    , 2006, by and between Hercules Offshore, Inc. (the
“Company”) and the undersigned Indemnitee, relating to advance payment by the
Company of certain Expenses incurred by the undersigned Indemnitee. Capitalized
terms used and not otherwise defined in this letter of undertaking shall have
the respective meanings ascribed to such terms in the Agreement.

The undersigned Indemnitee has incurred Expenses pursuant to Section 2 of the
Agreement in connection with a Proceeding. The types and amounts of Expenses are
itemized on Attachment I to this letter of undertaking. The undersigned
Indemnitee hereby requests that the total amount of these Expenses (the
“Advanced Amount”) be paid by the Company in advance of the final disposition of
such Proceeding in accordance with the Agreement.

The undersigned Indemnitee hereby agrees to repay the Advanced Amount to the
Company to the extent that it is ultimately determined that the undersigned
Indemnitee is not entitled to be indemnified by the Company. This agreement of
Indemnitee to repay shall be unsecured.

 

Very truly yours,

 

 

Signature

 

 

Name of Indemnitee (Type or Print)

 

A-1



--------------------------------------------------------------------------------

ATTACHMENT I

TO

INDEMNITEE’S LETTER OF UNDERTAKING

Attached hereto are receipts, statements or invoices for the following
qualifying Expenses, which Indemnitee represents have been incurred by
Indemnitee in connection with a Proceeding:

 

TYPE

   AMOUNT

Total Advanced Amount

            